—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered September 28, 1998, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
The Supreme Court properly denied suppression of the defendant’s inculpatory statements. The weight of the evidence established that he consented to accompany the police to the police station, and that the police read the Miranda warnings (see, Miranda v Arizona, 384 US 436) to him before he was interrogated (see, People v Prochilo, 41 NY2d 759, 761). Additionally, the Supreme Court properly determined that the defendant’s “ ‘will [had not] been overborne and his capacity for self-determination critically impaired’ ” (People v Anderson, 42 NY2d 35, 41, quoting Culombe v Connecticut, 367 US 568, 602). S. Miller, J. P., Friedmann, Luciano and Schmidt, JJ., concur.